Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Gregory J. Salko, M.D.,
(O.1. File Number 3-05-40539-9),
Petitioner
v.

The Inspector General.
Docket No. C-11-542
Decision No. CR2443

Date: October 5, 2011

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Gregory
J. Salko, M.D., from participating in Medicare and other federally funded health care
programs for a period of five years.

I. Background

Petitioner is a physician. The I.G. determined to exclude Petitioner from participating in
Medicare because he concluded that Petitioner was convicted of a criminal offense as is
described at section 1128(a)(1) of the Social Security Act (Act). This section mandates
the exclusion of anyone who is convicted of a criminal offense relating to the delivery of
an item or service under Medicare or a State health care (Medicaid) program.

Petitioner requested a hearing, and the case was assigned to me for a hearing and a
decision. The I.G. filed a brief, a reply brief, and five proposed exhibits that he identified
as I.G. Exhibit (Ex.) 1 —1.G. Ex. 5. Petitioner filed a brief and, with it, a collection of
documents that Petitioner did not mark or identify as proposed exhibits. For purposes of
the record, I am identifying these documents, collectively, as P. Ex. 1.
Neither the I.G. nor Petitioner requested that I convene an in-person hearing. Therefore, I
decide this case based on the parties’ submissions. I receive into the record I.G. Ex. 1 —
1.G. Ex. 5 and P. Ex. 1.

IL. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The issue in this case is whether the I.G. must exclude Petitioner from participating in
Medicare and other federally funded health care programs for a minimum period of five
years.

B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law.

1. Petitioner was convicted of a criminal offense as is described at
section 1128(a)(1) of the Act, and, therefore, the I.G. must exclude
him.

The undisputed facts of this case are that, on June 23, 2009, Petitioner pled guilty to the
federal crime of filing a false statement in a federal health care program (Medicare). I.G.
Ex. 2 at 1-2. Petitioner entered his guilty plea in response to a criminal information that
charged him with knowingly and willfully causing to be made a false representation of a
material fact for use in determining rights to a payment or benefit from Medicare. LG.
Ex. 3 at 1. Specifically, Petitioner was charged with, and pled guilty to, falsely
representing that he had examined a patient and making false statements about that
patient’s medical condition. Jd. at 1-2.

The undisputed facts describe a criminal offense related to the delivery of an item or
service under the Medicare program. There is no dispute that the patient whose care was
involved in Petitioner’s crime was a Medicare beneficiary. Nor is there any dispute that
Petitioner made a material misrepresentation of fact concerning the care that he had
provided to this patient in connection with the delivery of a Medicare item or service to
the patient.

The two necessary elements of Petitioner’s crime were: (1) making a false statement or
misrepresentation of a material fact; and (2) making that statement for use in determining
rights to a benefit or payment under Medicare, a federal health care program. I.G. Ex. 4
at 11-12. Petitioner’s crime is intimately related to the delivery of health care under the
Medicare program. Indeed, the care that Petitioner alleged that he provided to a
Medicare beneficiary was the essence of Petitioner’s crime. Petitioner would not have
committed the crime for which he was charged and pled guilty to had he not provided
care to a Medicare beneficiary and then made a material misrepresentation of fact about
that care for use in determining rights to a Medicare benefit or payment.

Petitioner asserts that there is no basis for the I.G. to exclude him. He contends that he
committed no crime that is related to the delivery of a Medicare item or service because
he never filed a reimbursement claim premised on the false representation that is the basis
for his conviction. However, actually filing a claim is not a prerequisite for committing a
program-related crime under section 1128(a)(1) of the Act. Petitioner admitted that he
made his misrepresentation for the purpose of determining rights to a benefit or a
payment under the Medicare program. That is all that is needed to establish that his
crime relates to a Medicare item or service. The fact that he never filed a claim for
benefits does not mean that his crime is unrelated to Medicare.

Additionally, Petitioner argues that his exclusion should not fall under the mandatory
exclusion requirements of section 1128(a)(1) of the Act because his conviction is of an
offense that is described under the permissive exclusion language of section 1128(b)(1)
of the Act. Section 1128(b)(1) of the Act permits the I.G. to exclude any individual who
is convicted of a misdemeanor offense relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct in connection with the delivery of
a health care item or service.

This argument has been addressed and rejected on innumerable occasions. The more
stringent mandatory exclusion language of section 1128(a)(1) of the Act plainly controls
the facts of this case. The facts of this case squarely fall within the reach of the
mandatory exclusion authority of section 1128(a)(1). The fact that Petitioner’s crime
may also fit within the less stringent discretionary authority of section 1128(b)(1) does
not exclude application of section 1128(a)(1) of the Act to the case.

Petitioner also appears to argue that he should not be excluded because the Centers for
Medicare and Medicaid Services (CMS) reviewed his case and determined not to revoke
his enrollment as a Medicare provider for a five-year period. Rather, CMS revoked his
enrollment only for a period of one year based on Petitioner’s failure to report his
criminal conviction to CMS. P. Ex. 1. Petitioner seems to contend that this
determination by CMS effectively immunizes him from exclusion by the I.G. for any
length of time that is greater than one year.

I disagree. Petitioner’s argument addresses authority vested in CMS that is independent
from that of the I.G. to revoke a provider’s enrollment status. For example, CMS may
revoke the enrollment of a provider who has been convicted of a felony that CMS
determines to be detrimental to the best interest of Medicare and its beneficiaries. 42
C.F.R. § 424.535(a)(3). CMS may also revoke a provider’s enrollment, pursuant to 42
C.F.R. §§ 424.535(a)(1) and 424.516(d)(1)(ii), where a provider fails to report to CMS
the occurrence of an adverse legal action. That independent authority — and the manner
in which CMS determines to exercise it — does not serve as a check or limitation on the
1.G.’s obligations under section 1128 of the Act. Even as CMS may function
independently to exercise its authority so also may, and in some circumstances must, the
1.G. exercise his own statutory authority.

As I discuss above, the exclusion authority under section 1128(a)(1) of the Act is
mandatory. The I.G. must exclude an individual who is convicted of a crime that falls
within the reach of that section. There is nothing in section 1128 of the Act, or in any
other section of the Act, that suggests that the I.G.’s authority is limited by additional,
discretionary authority conferred on CMS to revoke provider enrollment by other
sections of the Act or by implementing regulations. Therefore, the fact that CMS may
have exercised discretion not to revoke Petitioner’s enrollment for a period of time
greater than one year is of no significance here.

Finally, Petitioner argues that the I.G.’s exercise of his statutory authority violates the
United States Constitution. I have no authority to address that issue.

2. Petitioner’s exclusion is reasonable as a matter of law.

An exclusion that is imposed pursuant to section 1128(a)(1) of the Act must be for a
period of at least five years. Petitioner’s exclusion is reasonable as a matter of law,
inasmuch as the I.G. excluded him for the minimum period.

/s/
Steven T. Kessel
Administrative Law Judge

